PER CURIAM.
Plaintiff appeals a summary final judgment entered in favor of the defendant in an action for damages wherein defendant, an attorney at law, was charged with negligently representing plaintiff in connection with the purchase of a hotel from defendant’s client. The defendant denied that he was negligent or that he breached any duty owed to the plaintiff.
The trial court found there were no genuine issues as to any material fact and that the defendant was entitled to a summary final judgment as a matter of law.
This appeal questions the propriety of such judgment. Our review of the record convinces us that there are genuine issues of material fact so as to preclude a summary disposition. Among the disputed issues of fact is whether there was an attorney-client relationship between the parties in relation to the purchase of the hotel; if so, was the defendant guilty of any negligence that resulted in damages to the plaintiff.
Therefore, the judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.